Exhibit 10.1

HOT TOPIC, INC.

STOCK OPTION CANCELLATION AGREEMENT

THIS STOCK OPTION CANCELLATION AGREEMENT (this “Agreement”) is made and entered
into as of December 10, 2007, by and between HOT TOPIC, INC., a California
corporation (the “Company”), and [                                ]
(“Optionholder”).

RECITALS

WHEREAS, the Company previously granted to Optionholder the following stock
option to purchase shares (the “Shares”) of the Company’s Common Stock (the
“Option”) pursuant to the Company’s 1996 Equity Incentive Plan:

 

Date of Grant   Number of Shares   Exercise Price          

WHEREAS, as of the date of this Agreement, the entire Option remains
unexercised.

WHEREAS, the Company’s Board of Directors has determined that it is in the best
interests of the Company and its stockholders to cancel the Option in exchange
for paying $1.00 in the aggregate to Optionholder (the “Consideration”).

WHEREAS, other than the Consideration, the Optionholder has not received, and
will not receive any additional consideration in exchange for the cancellation
of the Option.

WHEREAS, Optionholder has decided to voluntarily consent to this Agreement and
the cancellation of the Option subject to the terms described herein.

AGREEMENT

In consideration of the mutual promises and covenants herein, the parties
hereto, each intending to be legally bound, agree as follows:

1. Cancellation of Option. The Option is hereby canceled in exchange for the
Company’s payment to Optionholder of the sum of $1.00 in the aggregate, less
applicable deductions and tax withholdings, the receipt of which payment is
hereby acknowledged. Optionholder hereby irrevocably relinquishes any right or
interest that Optionholder may have had, may have or may acquire in the future
with respect to the Option and to the Shares.

2. Return of Outstanding Option Documents. Immediately upon execution of this
Agreement, Optionholder shall deliver to the Company all copies of the stock
option grant notice and stock option agreement previously delivered to
Optionholder by the Company in connection with the grant of the Option.



--------------------------------------------------------------------------------

3. Further Assurances. Optionholder agrees to execute and/or cause to be
delivered to the Company such instruments and other documents, and shall take
such other actions, as the Company may reasonably request for the purpose of
carrying out or evidencing the cancellation of the Option.

4. Legal Advice. Optionholder acknowledges and represents that Optionholder has
had the opportunity to consult with a legal advisor in connection with this
Agreement and that Optionholder is not relying upon the Company for any legal
advice.

5. Governing Law. This Agreement shall be governed in all respects by the laws
of the State of California, without regard to that State’s conflicts of laws
principles.

6. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall constitute
one instrument.

 

2.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Stock Option Cancellation Agreement has been executed
by the parties hereto as of the date first above written.

 

HOT TOPIC, INC. By:     Name:     Title:     OPTIONHOLDER:   [NAME]

 

3.